DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1,3,4,8,10,11,15,17,18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,5,2,3,1,8,9,10,8,14,15,16,14 of U.S. Patent No. 11,336,371.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1,3,4,8,10,11,15,17,18 of the present application are an obvious subset of the limitations presented in claims 1,5,2,3,1,8,9,10,8,14,15,16,14 of US Pat No. 11,336,371.
	The following table illustrates the conflicting claim pairs: 
Present Application
1
3
4
8
10
11
15
17
18
US Pat 11,336,371
1,5
2,3
1
8
9,10
8
14
15,16
14


	The following table illustrates a mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1,5 of US Pat 8,164,589.  The differences have been bolded for purposes of clarity.
Claim 1 of Present Application
Claim 1,5 of US Pat 11,336,371
1. A device for free space optical communication comprising:
1. A device for free space optical communication comprising: 
a defocuser configured to receive an optical signal from a laser and control a beam divergence of the optical signal;
a defocuser configured to receive an optical signal from a laser and control a beam divergence of the optical signal, wherein the optical signal comprises a data signal and a beacon signal;
and a controller configured to cause the defocuser to adjust the beam divergence to a first beam divergence for a first operational mode and a second beam divergence greater than the first beam divergence for a second operational mode, and wherein a first aperture is used for the first operational mode and the second operational mode.
and a controller configured to cause the defocuser to adjust the beam divergence to a first beam divergence for a first operational mode and a second beam divergence for a second operational mode, wherein the first operational mode comprises a communication mode and the second operational mode comprises one or more of a tracking mode or a link acquisition mode, and wherein a single aperture is used for the first operational mode and the second operational mode, and wherein the single aperture is used for both transmission of the optical signal into free space and receiving optical signals from one or more communication devices via free space.
5. The device of claim 1, wherein the second beam divergence is wider than the first beam divergence.


	As the table above illustrates, all the limitations of claim 1 of the present application are taught by claim 1,5 of US Pat 11,336,371.  
Thus, claim 1 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 1,5 of US Pat 11,336,371, as anticipation of all limitations is tantamount to obviousness.
	The following table illustrates a mapping of the limitations of claim 8 of the present application when compared against the limitations of claim 8 of US Pat 8,164,589.  The differences have been bolded for purposes of clarity.
Claim 8 of Present Application
Claim 8 of US Pat 11,336,371
A method for free space optical communication comprising: 
A method for free space optical communication comprising: 
adjusting, based on a change from a first operational mode to a second operational mode, a defocuser from a first setting that causes a first beam divergence to a second setting that causes a second beam divergence; 
adjusting, based on a first operational mode, a defocuser to a first setting configured for a first beam divergence, wherein the first operational mode comprises a data communication mode; receiving, from a laser, a first optical signal;
modifying, using the adjusted defocuser, a beam divergence of an optical signal; 
modifying, using the defocuser adjusted to the first setting, the first optical signal to have the first beam divergence;
and outputting the modified optical signal, wherein a first aperture is used for the first operational mode and the second operational mode.
adjusting, based on a second operational mode, the defocuser to a second setting configured for a second beam divergence, wherein the second operational mode comprise one or more of a tracking mode or a link acquisition mode; receiving, from the laser, a second optical signal; modifying, using the defocuser adjusted to the second setting, the second optical signal to have the second beam divergence; and outputting one or more of the modified first optical signal or the modified second optical signal, wherein a single aperture is used for the first operational mode and the second operational mode, and wherein the single aperture is used for both receiving optical signals from one or more communication devices via free space and transmission to the one or more communication devices via free space of one or more of the modified first optical signal or the modified second optical signal.


	As the table above illustrates, all the limitations of claim 8 of the present application are taught by claim 8 of US Pat 11,336,371.  
Thus, claim 8 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 8 of US Pat 11,336,371, as anticipation of all limitations is tantamount to obviousness.
	The following table illustrates a mapping of the limitations of claim 15 of the present application when compared against the limitations of claim 14 of US Pat 8,164,589.  The differences have been bolded for purposes of clarity.
Claim 15 of Present Application
Claim 14 of US Pat 11,336,371
15. A system for free space optical communication comprising: 
14. A system for free space optical communication comprising:
a first optical terminal; 
a first optical terminal;
and a second optical terminal configured to communicate with the first optical terminal, wherein the second optical terminal comprises: 
and a second optical terminal configured to communicate with the first optical terminal, wherein one or more of the first optical terminal or the second optical terminal comprises:
a defocuser configured to receive an optical signal from a laser; 
a defocuser configured to receive an optical signal from a laser and control a beam divergence of the optical signal, wherein the optical signal comprises a data signal and a beacon signal;
and a controller configured to adjust the defocuser to cause a first beam divergence for a first operational mode and a second beam divergence for a second operational mode, 
and a controller configured to cause the defocuser to adjust the beam divergence to a first beam divergence for a first operational mode and a second beam divergence for a second operational mode,
wherein a first aperture of the second optical terminal is used for the first operational mode and the second operational mode.
wherein the first operational mode comprises a communication mode and the second operational mode comprises one or more of a tracking mode or a link acquisition mode, wherein a single aperture of the first optical terminal is used for the first operational mode and the second operational mode, and wherein the single aperture is used for both transmission of the optical signal from the first optical terminal and receiving optical signals from the second optical terminal.


	As the table above illustrates, all the limitations of claim 15 of the present application are taught by claim 14 of US Pat 11,336,371.  
Thus, claim 15 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention in view of claim 14 of US Pat 11,336,371, as anticipation of all limitations is tantamount to obviousness.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,5-10,12-17,19,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Titterton et al.(US 5,038,406).
Considering Claim 1 Titterton discloses a device for free space optical communication comprising: a defocuser configured to receive an optical signal from a laser and control a beam divergence of the optical signal(See Col. 8 lines 47-52, Col. 14 lines 27-33, fig. 2,8 i.e. a defocuser which is a beam divergence optics(34) configured to receive an optical signal from a laser(33) and control a beam divergence of the optical signal); and a controller configured to cause the defocuser to adjust the beam divergence to a first beam divergence for a first operational mode and a second beam divergence greater than the first beam divergence for a second operational mode(See Col. 12 lines 44-67, Col. 14 lines 27-45, fig. 2,8 i.e. a controller(37) configured to cause the defocuser which is beam divergence optics(34) to adjust the beam divergence to a first beam divergence(a spot beam) for a first operational mode(communication mode) and a second beam divergence(pushbroom beam)  for a second operation mode(acquisition mode) and  a second beam divergence(pushbroom beam) is greater than the first beam divergence(a spot beam)), and wherein a first aperture is used for the first operational mode and the second operational mode(See Col. 14 lines 57-61, fig. 8 i.e. a first aperture which is window(352) is used for the first operational mode(communication mode)  and the second operational mode(acquisition mode)).
Considering Claim 2 Titterton discloses the device of claim 1, further comprising a second aperture used for a third operational mode(See Col. 10 lines 1-10, Col. 17 lines 13-25, fig. 9 i.e. a second aperture(421) used for a third operational mode(tracking mode)).
Considering Claim 3 Titterton discloses the device of claim 1, wherein the defocuser comprises an adjustable lens(See Titterton: Col. 14 lines 27-44, fig. 8 i.e. the defocuser(34)  comprises an adjustable lens(340,341)), and wherein the controller is configured to cause the defocuser to adjust the beam divergence based on one or more of adjusting a shape of the adjustable lens or adjusting a position of the adjustable lens(See Col. 12 lines 44-67, Col. 14 lines 27-45, fig. 2,8 i.e. a controller(37) configured to cause the defocuser which is beam divergence optics(34) to adjust the beam divergence based on one or more of adjusting a shape of the adjustable lens(340,341)  or adjusting a position of the adjustable lens).
Considering Claim 5 Titterton discloses the device of claim 1, wherein the controller is configured to provide forward error correction and framing of a data payload of the optical signal(See Col. 23 lines 29-57, fig. 10 i.e. the controller(611) is configured to provide forward error correction(error correction) and framing of a data payload of the optical signal).
Considering Claim 6 Titterton discloses the device of claim 1, wherein the controller is configured to control one or more beam steering mirrors and operate control loops for narrow-field-of-view operation and wide-field-of-view operation(See Col. 14 lines 27-57, fig. 8 i.e. the controller(37) is configured to control one or more beam steering mirrors(34,320,321) and operate control loops for narrow-field-of-view operation and wide-field-of-view operation).
Considering Claim 7 Titterton discloses the device of claim 1, further comprising Micro-Electro-Mechanical Systems (MEMS) mirrors configured for operation in both the first operational mode and the second operational mode(See Col. 27 lines 17-27, Col. 14 lines 27-57, fig. 13 i.e. Micro-Electro-Mechanical Systems (MEMS) mirrors(515) configured for operation in both the first operational mode and the second operational mode).
Considering Claim 8 Titterton discloses a method for free space optical communication comprising: adjusting, based on a change from a first operational mode to a second operational mode, a defocuser from a first setting that causes a first beam divergence to a second setting that causes a second beam divergence(See Col. 3 lines 35-43, Col. 12 lines 44-67, Col. 14 lines 27-45, fig. 2 i.e. a controller which is the beam divergence controller(37) for adjusting, based on a change from a first operational mode(communication mode) to a second operational mode(acquisition mode), a defocuser which is beam divergence optics(34) from a first setting that causes a first beam divergence(a spot beam)  to a second setting that causes a second beam divergence(pushbroom beam)); modifying, using the adjusted defocuser, a beam divergence of an optical signal(See Col. 14 lines 27-35, fig. 2,8 i.e. modifying, using the adjusted defocuser(34), a beam divergence of an optical signal); and outputting the modified optical signal, wherein a first aperture is used for the first operational mode and the second operational mode(See Col. 14 lines 27-45, fig. 2,8 i.e. outputting the modified optical signal, wherein a first aperture which is window(352) is used for the first operational mode(communication mode)  and the second operational mode(acquisition mode))).
Claim 9 is rejected for the same reason as in claim 2.
Claim 10 is rejected for the same reason as in claim 3.
Claim 12 is rejected for the same reason as in claim 5.
Claim 13 is rejected for the same reason as in claim 6.
Claim 14 is rejected for the same reason as in claim 7.
Considering Claim 15 Titterton discloses a system for free space optical communication comprising: a first optical terminal(See fig. 1 i.e. a first optical terminal(100)); and a second optical terminal configured to communicate with the first optical terminal(See fig. 1 i.e. a second optical terminal(200) configured to communicate with the first optical terminal(100)), wherein the second optical terminal comprises: a defocuser configured to receive an optical signal from a laser(See Col. 8 lines 47-52, Col. 14 lines 27-33, fig. 2,8 i.e. a defocuser which is a beam divergence optics(34) configured to receive an optical signal from a laser(33)); and a controller configured to adjust the defocuser to cause a first beam divergence for a first operational mode and a second beam divergence for a second operational mode(See Col. 12 lines 44-67, Col. 14 lines 27-45, fig. 2,6 i.e. a controller(37) configured to adjust the defocuser which is beam divergence optics(34) to cause a first beam divergence(a spot beam)  for a first operational mode(acquisition mode and communication mode)  and a second beam divergence(pushbroom beam) for a second operational mode(acquisition mode)), wherein a first aperture of the second optical terminal is used for the first operational mode and the second operational mode (See Col. 10 lines 13-20, Col. 14 lines 57-61, fig. 3 i.e. a first aperture which is window(701) is used for the first operational mode(communication mode)  and the second operational mode(acquisition mode)).
Claim 16 is rejected for the same reason as in claim 2.
	Claim 17 is rejected for the same reason as in claim 3.
Claim 19 is rejected for the same reason as in claim 5.
Claim 20 is rejected for the same reason as in claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4,11,18 are rejected under 35 U.S.C. 103 as being unpatentable over Titterton et al.(US 5,038,406) in view of Hutchin(US 2015/0069216).
Considering Claim 4 Titterton does not explicitly disclose the device of claim 1, wherein the first aperture is configured to transmit and receive optical signals to one or more communication devices.
Hutchin teaches wherein the first aperture is configured to transmit and receive optical signals to one or more communication devices (See Paragraph 60, fig. 10 i.e.  an aperture which is a bidirectional aperture is used for both transmission of the optical signal(870) into free space and receiving optical signals(880) from free space).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Titterton, and have the first aperture to be configured to transmit and receive optical signals to one or more communication devices, as taught by Hutchin, thus providing an efficient transmission system by minimizing beam scattering using a bidirectional aperture, as discussed by Hutchin (Paragraph 23).
Claim 11 is rejected for the same reason as in claim 4.
Claim 18 is rejected for the same reason as in claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637